Citation Nr: 1514277	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  12-35 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from February 1986 to February 1990, September 2001 to April 2002, and July 2005 to May 2006.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In June 2014, the Veteran appeared at a video-conference hearing before the undersigned Veterans Law Judge.  

In accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, in January 2015, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  


FINDING OF FACT

Resolving reasonable doubt in his favor, the Veteran has sleep apnea caused by service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).
 


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable Law

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted if a disability is proximately due to or the result of a service-connected disability or if aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Evidence and Analysis

The Veteran asserts that his sleep apnea began during his period of active service from July 2005 to May 2006, due to injury resulting from mortar blasts while he was in Iraq.  He has reported that the mortar blasts also resulted in other chronic conditions of temporomandibular joint internal derangement and tinnitus.  VA has granted service connection for these disabilities as related to injury from the mortar blasts.

Service treatment records and service personnel records do not show an indication of any incidents in service involving a mortar blast, or treatment for any sleep apnea or injury due to a mortar blast.  

His service records do show that the Veteran served in Iraq from August 2005 until March 2006.  The report of an April 2006 post-deployment physical examination shows that the Veteran did not report at that time that he was having any problems, and he reported he did not suffer an injury nor seek related medical care for such injury during his recent active duty.  

VA treatment records in April 2006, however, show that the Veteran was seen then by VA while still on active duty, and at that time he reported complaints of right ear and temporomandibular joint with clicking and daily pain.  He reported he had those symptoms since a mortar blast trauma in Iraq in February 2006.  The assessment at that time was otalgia and temporomandibular joint dysfunction.  He also reported that he had had ringing in his right ear since the mortar explosion.

In an April 2006 application for compensation for benefits, submitted while the Veteran was still serving on active duty, the Veteran reported that in February 2006 a mortar exploded 150 feet from him, knocking him to the ground.  He further reported that after being knocked to the ground, he got up and ran to take cover, and another mortar blast occurred 200 to 250 feet away.  He stated that he then reported to his unit petty officer, but that officer did not send him for treatment.  In the application he further reported that within a week of the blasts he noticed pain in the right ear, his jaw was clicking, and he had tinnitus.  He did not report any problems referable to sleep apnea.   

During an August 2006 dental and oral examination, the Veteran reported that when a mortar shell blew up close to him he was thrown to the ground and hit his jaw.  After examination, the examiner diagnosed right temporomandibular joint internal derangement.  The examiner proffered an opinion linking the etiology of the temporomandibular joint problem to the mortar blast incident when the Veteran fell on his jaw while on active duty.

A private treatment record in April 2007 shows that the Veteran was seen in part for chronic fatigue condition, for which the provider suggested that a sleeping disorder needed to be ruled out.  

At a July 2012 VA examination, the examiner diagnosed obstructive sleep apnea.  The examiner noted that a sleep study performed in March 2012 contained results showing mild obstructive sleep apnea.  The examiner also noted that pulmonary function testing was suggestive of restrictive pulmonary condition.  

The examiner opined that the Veteran's mild obstructive sleep apnea, which was diagnosed via clinical symptoms and signs and the March 2012 sleep study, was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  As rationale, the examiner stated that the obstructive sleep apnea was likely caused by congenital narrowing of the Veteran's oropharynx inlet and body habitus.  The examiner further stated that it was unlikely that the obstructive sleep apnea was caused or aggravated by service or the (blast) injury sustained in service. 
 
In January 2015, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board requested a medical expert opinion from VHA.  An opinion was provided in February 2015.  The medical expert reviewed the evidence on file.  Based on the facts of the case and acceptable medical principles pertaining to the history, manifestations, clinical course, and character of any present sleep apnea disability, and after review of pertinent medical literature, the expert provided pertinent opinions with rationale as requested with respect to whether the etiology of the Veteran's obstructive sleep apnea was related to service or to a service-connected disability.  

Based on review of the record, the expert concluded that, based on the 2012 sleep study interpretation, the Veteran's sleep apnea was shown to be obstructive sleep apnea.  The expert further opined that there was no clear evidence that the obstructive sleep apnea was the result of a traumatic brain injury or concussion in service.  The expert did state that it appears that the obstructive sleep apnea began in service; however, he did not provide any clear rationale for that opinion.

Importantly, the examiner also opined, basically that there is at least a 50 percent probability that the etiology of the Veteran's obstructive sleep apnea was related to the Veteran's service-connected right temporomandibular joint derangement.  As rationale, the expert stated that temporomandibular joint abnormalities have been associated with obstructive sleep apnea; a rationale that appears to be based on his review of pertinent medical literature.

In summary, although the July 2012 VA examiner opined that the obstructive sleep apnea was not likely due to injury in service, that examiner did not consider whether the obstructive sleep apnea was related to a service-connected disability.  The February 2015 VHA expert concluded with an opinion that there is at least a 50 percent probability that the etiology of the Veteran's obstructive sleep apnea was related to the Veteran's service-connected right temporomandibular joint derangement.  The expert provided an adequate rationale for the opinion.  There are no opinions to the contrary on the question of whether the etiology for the obstructive sleep apnea is related to a service-connected disability.  

Therefore, the evidence is at least in equipoise as to the likelihood that the Veteran's obstructive sleep apnea is proximately due to his service-connected right temporomandibular joint derangement.  As the evidence overall is in equipoise, when reasonable doubt is resolved in the Veteran's favor, the Board finds that his obstructive sleep apnea is etiologically related to his service-connected right temporomandibular joint derangement.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, the Board concludes that service connection for obstructive sleep apnea is warranted on a secondary basis.  See 38 C.F.R. § 3.310.


ORDER

Service connection for obstructive sleep apnea, as secondary to right temporomandibular joint derangement, is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


